IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 September 2020 Term
                                   _______________                          FILED
                                                                       November 20, 2020
                                                                             released at 3:00 p.m.
                                      No. 18-0984                        EDYTHE NASH GAISER, CLERK
                                    _______________                      SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA


             MOUNTAINEER FIRE & RESCUE EQUIPMENT, LLC,
               BRIAN CAVENDER, and WALTER CAVENDER,
                             Petitioners

                                            v.

               CITY NATIONAL BANK OF WEST VIRGINIA, and
                                 JOE BEAM,
                                 Respondents
          ________________________________________________________

                 Appeal from the Circuit Court of Kanawha County
                      The Honorable Charles E. King, Judge
                             Civil Action No. 18-C-17

                        REVERSED AND REMANDED
          ________________________________________________________

                             Submitted: September 15, 2020
                               Filed: November 20, 2020

 Michael D. Weikle, Esq. 1                       Ancil G. Ramey, Esq.
 Tiffin, Ohio                                    Steptoe & Johnson PLLC
 Counsel for Petitioners                         Huntington, West Virginia
                                                 Counsel for Respondent City National
                                                 Bank of West Virginia

                                                 Miles B. Berger, Esq.
                                                 Romano & Associates, PLLC
                                                 Charleston, West Virginia
                                                 Counsel for Respondent Joe Beam

             1
                At the time this opinion was filed, the records of this Court showed that
petitioners’ counsel, Michael D. Weikle, was not licensed to practice law in West Virginia.
JUSTICE HUTCHISON delivered the Opinion of the Court.

CHIEF JUSTICE ARMSTEAD concurs, in part, and dissents, in part, and reserves
the right to file a separate opinion.

JUSTICE JENKINS concurs, in part, and dissents, in part, and reserves the right to
file a separate opinion.
                             SYLLABUS BY THE COURT

              1.     “Appellate review of a circuit court’s order granting a motion to

dismiss a complaint is de novo.” Syllabus Point 2, State ex rel. McGraw v. Scott Runyan

Pontiac-Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).


              2.     “The trial court, in appraising the sufficiency of a complaint on a Rule

12(b)(6) motion, should not dismiss the complaint unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to relief.

Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).” Syllabus Point

3, Chapman v. Kane Transfer Co., 160 W. Va. 530, 236 S.E.2d 207 (1977).


              3.     “An interpretation of the West Virginia Rules of Civil Procedure

presents a question of law subject to a de novo review.” Syllabus Point 4, Keesecker v.

Bird, 200 W. Va. 667, 490 S.E.2d 754 (1997).


              4.     “Only matters contained in the pleading can be considered on a

motion to dismiss under Rule 12(b) R.C.P., and if matters outside the pleading are

presented to the court and are not excluded by it, the motion should be treated as one for

summary judgment and disposed of under Rule 56 R.C.P. if there is no genuine issue as to

any material fact in connection therewith.” Syllabus Point 4, in part, U. S. Fid. & Guar.

Co. v. Eades, 150 W. Va. 238, 144 S.E.2d 703 (1965) (overruled on other grounds by

Sprouse v. Clay Commc’n, Inc., 158 W. Va. 427, 211 S.E.2d 674 (1975)).




                                              i
              5.     “A circuit court ruling on a motion to dismiss under Rule 12(b)(6) of

the West Virginia Rules of Civil Procedure may properly consider exhibits attached to the

complaint without converting the motion to a Rule 56 motion for summary judgment.”

Syllabus Point 1, Forshey v. Jackson, 222 W. Va. 743, 671 S.E.2d 748 (2008).


              6.     When a movant makes a motion to dismiss a pleading pursuant to Rule

12(b)(6) of the West Virginia Rules of Civil Procedure, and attaches to the motion a

document that is outside of the pleading, a court may consider the document only if (1) the

pleading implicitly or explicitly refers to the document; (2) the document is integral to the

pleading’s allegations; and (3) no party questions the authenticity of the document. If a

document does not meet these requirements, the circuit court must either expressly

disregard the document or treat the motion as one for summary judgment as required by

Rule 12(b)(7).


              7.     A circuit court’s decision whether or not to review a document outside

of the pleadings, which is attached to a motion to dismiss pursuant to Rule 12(b)(6) of the

West Virginia Rules of Civil Procedure, will be reviewed for an abuse of discretion.




                                             ii
HUTCHISON, Justice:


              In this appeal from the Circuit Court of Kanawha County, we examine orders

dismissing various counterclaims and crossclaims from this action. The parties’ arguments

about the dismissal orders seemingly implicate the complicated interplay between the

duties of banks toward their customers, the Uniform Commercial Code, and the statutory

fiduciary duties of the members of limited liability companies.


              At its heart, however, this appeal focuses on a narrow issue: the interpretation

and application of Rule 12(b)(6) of the West Virginia Rules of Civil Procedure. That rule,

although brief in length, can be devastating in application because it permits a trial court

to dismiss a pleading that, beyond doubt, has “fail[ed] to state a claim upon which relief

can be granted.” The petitioners in this appeal argue that the circuit court improperly

granted motions, pursuant to Rule 12(b)(6), to dismiss all claims they asserted against both

of the respondents.     In part, the petitioners assert that the circuit court improperly

considered exhibits outside the pleadings that one respondent attached to its motion to

dismiss.


              As we set forth below, we find that the petitioners sufficiently asserted claims

against both respondents, and that the respondents failed to show otherwise beyond doubt.

We further find that a circuit court may consider only those exhibits that are intrinsic to the

drafting of the pleading under challenge.




                                              1
                         I. Factual and Procedural Background

              When we examine a circuit court’s order dismissing a pleading under Rule

12(b)(6), we are required to accept the pleading’s allegations as true. As we have often

said, “Since the preference is to decide cases on their merits, courts presented with a motion

to dismiss for failure to state a claim construe the complaint in the light most favorable to

the plaintiff, taking all allegations as true.” Sedlock v. Moyle, 222 W. Va. 547, 550, 668

S.E.2d 176, 179 (2008) (citing John W. Lodge Distrib. Co. v. Texaco, Inc., 161 W. Va. 603,

605, 245 S.E.2d 157, 158 (1978)). Hence, we begin with a recitation of the crossclaims

and counterclaims asserted by the petitioners against the respondents in their pleading.


              Petitioners Walter Cavender and Brian Cavender are experienced firefighters

and EMTs. Working together for 15 years, the Cavenders sold fire safety and rescue

equipment.


              In 2011, the Cavenders met with respondent Joe Beam, who presented

himself as a successful businessman with an excellent credit record and a long-established

banking relationship with the other respondent, City National Bank of West Virginia, Inc.

(“City National”). The Cavenders reached an agreement with Mr. Beam to create a new

limited liability company, petitioner Mountaineer Fire & Safety Equipment, LLC

(“Mountaineer Fire”). The three men agreed that the Cavenders would continue to sell

equipment to their many existing customers, while Mr. Beam would provide the Cavenders

with office space and an office manager to handle mail, accounting, and other paperwork.



                                              2
The parties agreed that the Cavenders would be the majority owners and own 60% of

Mountaineer Fire, while Mr. Beam would own 40%.


              On March 11, 2011, Brian Cavender filed Articles of Organization for

Mountaineer Fire with the West Virginia Secretary of State’s office identifying Brian

Cavender, Walter Cavender, and Mr. Beam as the only members.


              Seven days later, on March 18, 2011, Brian Cavender and Mr. Beam visited

City National to open a company checking account on behalf of Mountaineer Fire. City

National provided them with a form resolution titled “Limited Liability Company Banking

Resolution” (the “2011 Resolution”), and Brian Cavender and Mr. Beam completed and

signed the form. The resolution designated Brian Cavender and Mr. Beam as the agents

having authority to sign City National documents for Mountaineer Fire.          The 2011

Resolution further authorized Brian Cavender and Mr. Beam to “enter into any such

agreements” with City National regarding “funds, checks or items” of Mountaineer Fire.

The 2011 Resolution also specified that it would remain in effect until City National

received a “written notice of any amendment or revocation thereof[.]” Despite quoting

language from the 2011 resolution, the petitioners did not attach a copy of the document to

their pleading.


              After receiving the signed 2011 Resolution, City National opened a checking

account in the name of Mountaineer Fire (the “2011 account”).




                                            3
              Over two years later, around June 27, 2013, Mr. Beam visited City National.

The petitioners allege that, without notice to or authorization by Brian or Walter Cavender,

and without a properly adopted corporate resolution, Mr. Beam directed City National to

open a new checking account in the name of Mountaineer Fire (the “2013 account”).


              The petitioners assert in their pleading that City National provided Mr. Beam

with a form “Limited Liability Company Authorization Resolution” to complete (the “2013

Resolution”). However, it seems Mr. Beam failed to properly complete the form 2013

Resolution. Quoting from the resolution, the petitioners point out that the form resolution

required signatures from at least two members of Mountaineer Fire (the “Secretary” and

“One Other Officer”); the form was signed by Mr. Beam alone. Second, quoting from the

2013 Resolution, the petitioners noted that the form provided: “This resolution supersedes

resolution dated _____. If not completed, all resolutions remain in effect.” Because Mr.

Beam did not complete this portion, the petitioners contend that the 2011 Resolution

continued to govern Mountaineer Fire’s relationship with City National and, more

importantly, that Brian Cavender retained the authority to act on behalf of Mountaineer

Fire with City National. While the petitioners quoted language from the 2013 resolution,

they did not attach a copy of the document to their pleading.


              Despite Mr. Beam not having true authority from Mountaineer Fire to open

an account, and despite not providing a properly adopted corporate resolution establishing

his agency, the petitioners allege that City National improperly opened the new 2013



                                             4
account. City National designated Mr. Beam as the only person with authority to make

deposits to, and withdrawals from, the 2013 account.


                In the Spring of 2017, Brian Cavender completed the sale of a fire truck on

behalf of Mountaineer Fire.        The sale terms reached by Brian Cavender required

Mountaineer Fire to pay a $10,000 sales commission to a third party and permitted

Mountaineer Fire to earn a $50,000 fee. Thereafter, Brian Cavender asked Mr. Beam

several times if payment for the fire truck had been received; Mr. Beam repeatedly said it

had not. On May 31, 2017, Brian Cavender went to Mountaineer Fire’s office after hours

to search the files kept by Mr. Beam and his office manager. The files revealed that

Mountaineer Fire had in fact received full payment from the customer for the fire truck.

Further, the files showed that Mr. Beam had paid himself $55,000 and had simultaneously

failed to pay the third-party his commission (thereby breaching Mountaineer Fire’s

agreement with the third party, and adversely affecting the company’s relationship with the

third party).


                The petitioners assert that Brian Cavender’s search of the files also revealed

that Mr. Beam had “made undisclosed and unapproved distributions” to himself and to

other businesses he owned for services supposedly provided to Mountaineer Fire. West

Virginia law provides that “[a] member [of a limited liability company] is not entitled to

remuneration for services performed for a limited liability company[.]” W. Va. Code §

31B-4-403(d) (1996).       Mr. Beam apparently never discussed with Brian or Walter



                                               5
Cavender paying himself or his other business interests from Mountaineer Fire’s income,

and never received proper authorization to do so.


              Following discussions with Brian Cavender, Mr. Beam agreed that he would

withdraw as a member from Mountaineer Fire. However, Mr. Beam allegedly refused to

provide a complete accounting of Mountaineer Fire’s income and expenses. Moreover,

Mr. Beam asserted that he was entitled to thousands of dollars in compensation from

Mountaineer Fire for services he had provided. Further, the petitioners believed that at

some point Mr. Beam initiated a collection action against a customer of Mountaineer Fire,

a volunteer fire department. The collection action was not successful, and the customer is

demanding Mountaineer Fire pay its legal expenses. The customer now refuses to work

with the petitioners, and other customers in the area will not accept the petitioners’ sales

calls.


              On June 8, 2017, Brian Cavender filed a report with the West Virginia

Secretary of State’s office listing Brian Cavender and Walter Cavender as the only

members of Mountaineer Fire. Thereafter, the Cavenders opened a new checking account

with a different bank on behalf of Mountaineer Fire.


              The petitioners claim that Brian Cavender then approached City National and

asked it to close Mountaineer Fire’s accounts. 2 Brian Cavender presented City National



              The pleading is unclear when the petitioners learned of the existence of the
              2


2013 account. The petitioners seem to suggest they did not learn of the 2013 account until
                                                                           Continued . . .
                                             6
with the documents filed with the Secretary of State showing Mr. Cavender was a member

of the company, and, conversely, showing that Mr. Beam was not. The petitioners allege

that City National refused to close the 2013 account and “falsely or recklessly” informed

Brian Cavender that he did not have authority over Mountaineer Fire’s account.

Nevertheless, City National subsequently agreed to change the mailing address on the 2013

account from Mr. Beam’s offices to the Cavenders’ offices.


              In early December 2017, Mountaineer Fire received in the mail a printed

account statement for the 2013 account from City National that showed a balance of

$5,130. The statement allegedly also showed that, after May 31, 2017, and after Mr. Beam

agreed to leave the company, Mr. Beam had collected outstanding balances owed to

Mountaineer Fire by certain customers, had deposited those amounts into the 2013 account

with City National, and had then paid himself.


              Thereafter, the petitioners say they again contacted City National and again

demanded that City National close the 2013 account. The petitioners note that the 2011

Resolution remained in effect and that Brian Cavender had full agency over Mountaineer

Fire’s accounts. However, City National again refused to close the account or to pay the

balance of the account to the petitioners.




after parting ways with Mr. Beam in June 2017. City National claims the petitioners had
to have known of the account’s existence shortly after it was created in 2013.

                                             7
              The petitioners later learned that, on December 20, 2017, Mr. Beam filed a

report with the Secretary of State that added his name as a member of Mountaineer Fire.

Mr. Beam falsely certified that he was a member of Mountaineer Fire “holding a power-

of-attorney and . . . duly authorized to file this report on behalf of this limited liability

company[.]”


              This case was initiated in the circuit court by respondent City National on

January 5, 2018. City National filed a “complaint for interpleader” against petitioners

Mountaineer Fire, Brian Cavender and Walter Cavender, and against respondent Mr.

Beam. City National asserted that it had learned of a dispute between the Cavenders and

Mr. Beam over Mountaineer Fire’s funds in City National accounts and, because of the

dispute, could not “determine which of the various parties to this action may have some

valid claim to the disputed funds[.]” City National asked the circuit court for an order

permitting it to pay the disputed funds into the circuit court so that any party who was

lawfully entitled could resolve their claim to those funds. See generally W.Va. R. Civ. P.

22 (establishing claims for interpleader).


              This appeal arises out of the thirty-page responsive pleading filed by

petitioners Mountaineer Fire, Brian Cavender, and Walter Cavender. The petitioners

answered City National’s complaint for interpleader, asserting at various points that City

National had been “grossly negligent” and was “not an innocent stakeholder and bears

substantial responsibility for the unlawful conversion of Mountaineer Fire’s funds by Joe

Beam.” The petitioners claimed that City National opened the 2013 account despite

                                             8
knowing that Mr. Beam did not have proper authorization from Mountaineer Fire to do so,

and that City National knew or should have known Mr. Beam was violating his fiduciary

duties to the company.


              The petitioners’ pleading went on to assert (1) crossclaims against Mr. Beam

and (2) counterclaims against City National.


              Against Mr. Beam, the petitioners asserted five crossclaims. First, the

petitioners generally contended that, as a member of Mountaineer Fire, Mr. Beam breached

his fiduciary duties of loyalty and care to the company and his fellow members. However,

in an error that later became a point of contention, the petitioners went on to specifically

allege that Mr. Beam violated the duties of loyalty and care “set forth under West Virginia

Code 31B-4-409(a)(1) and (2)(a)(b) and (c)[.]” As Mr. Beam would later argue, West

Virginia Code § 31B-4-409(a) (1996) is composed of a single sentence, and it has no

subsections (1) or (2).    Second, the petitioners generally contended that Mr. Beam

unlawfully converted funds belonging to Mountaineer Fire on deposit with City National.

However, again, the petitioners specifically contended that the conversion violated the

“duties set forth under West Virginia Code 31B-4-409(a)(1) and (2)(a)(b) and (c)[.]” Third,

the petitioners claimed that Mr. Beam had converted property belonging to Mountaineer

Fire to his personal use; fourth, that Mr. Beam had tortiously interfered with Mountaineer

Fire’s business operations; and fifth, had committed fraud.




                                               9
              Against City National, the petitioners asserted three counterclaims. In the

first counterclaim, the petitioners alleged that City National had engaged in breach of

contract and breach of the covenant of good faith and fair dealing. In the second

counterclaim, the petitioners claimed that City National had aided and abetted the breach

of a fiduciary duty by Mr. Beam. The petitioners restated their claim that Mr. Beam had

breached his fiduciary duties to Mountaineer Fire, and then alleged that City National either

knew Mr. Beam was breaching those duties or was negligent in not knowing. According

to the petitioners, City National’s actions “constitute substantial and knowing assistance”

to Mr. Beam in breaching his fiduciary obligations and, therefore, City National should be

jointly liable for the damages caused by that breach. In the third and final counterclaim,

the petitioners alleged that City National had aided and abetted Mr. Beam in committing

tortious interference with Mountaineer Fire’s business operations.


              Mr. Beam and City National moved to dismiss the petitioners’ cross- and

counterclaims. Citing to Rule 12(b)(6), Mr. Beam and City National claimed that the

petitioners’ pleading failed to state a claim upon which relief could be granted. City

National attached copies of the 2011 and 2013 Resolutions, copies of the account opening

documents, and several canceled checks and checking account statements to its motion as

support for its arguments.


              In two orders, both dated September 26, 2018, the circuit court dismissed all

of the petitioners’ cross- and counterclaims. In the first order regarding the five crossclaims

against Mr. Beam, the circuit court focused on the fiduciary duty statute cited by the

                                              10
petitioners. The circuit court found that “[s]ince West Virginia Code 31B-4-409(a)(1) and

(2)(a)(b) and (c) do not exist, and thus are not valid law under which relief could be granted

or under which duties could be assigned,” the petitioners failed to properly state a claim

that Mr. Beam had engaged in a breach of fiduciary duty toward the petitioners, and failed

to properly state a claim that Mr. Beam had unlawfully converted the company’s funds on

deposit with City National. Additionally, the circuit court found that the petitioners had

failed to “specifically allege, with any particularity whatsoever, any specific acts of

‘conversion’” of Mountaineer Fire property by Mr. Beam, had failed to “show a prima

facie case of tortious interference,” and had failed to properly state a claim for fraud. The

circuit court therefore dismissed all of the petitioners’ claims against Mr. Beam.


              In the second order, the circuit court dismissed the three counterclaims

asserted by the petitioners against City National, granted City National’s request for

interpleader, and permitted City National to pay the proceeds of Mountaineer Fire’s bank

accounts into the court. First, the circuit court found that the petitioners failed to state a

claim for breach of contract because they had failed to “identify a single term of the contract

allegedly breached” by City National. Further, based upon City National’s interpretation

of the account documents attached to the motion to dismiss, the circuit court found that

City National had “breached no term of any contract relative to” the petitioners. The circuit

court also found that there can be no claim for breaching the implied covenant of good faith

and fair dealing independent from a breach of the written contract.




                                              11
                As to the petitioners’ second counterclaim, that City National had aided and

abetted Mr. Beam’s breach of his fiduciary duties, the circuit court concluded that a bank

has no duty to monitor depository accounts – and, therefore, the petitioners could not

prevail on their claim. Similarly, on the petitioners’ final counterclaim that City National

had aided and abetted Mr. Beam’s tortious interference, the circuit court found that the

petitioners “identify no contractual or business relationships alleged to have been interfered

with by Defendant Beam[.]” Further, the circuit court noted that all of the parties were in

contractual relationships with one another, and “one cannot tortiously interfere with one’s

own relationship.” Accordingly, the circuit court concluded that the petitioners had failed

to state a claim against City National upon which relief could be granted and dismissed all

three claims.


                The petitioners now appeal the circuit court’s September 26, 2018, orders

dismissing the petitioners’ pleading, pursuant to Rule 12(b)(6), for failing to state a claim

upon which relief can be granted.



                                  II. Standard of Review

                A circuit court’s decision that a complaint fails to state a claim on which

relief can be granted is a ruling of law, and we review such a decision de novo. See Syl.

Pt. 2, State ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 461

S.E.2d 516 (1995) (“Appellate review of a circuit court’s order granting a motion to dismiss

a complaint is de novo.”).


                                             12
              The parties’ arguments in this appeal challenge the circuit court’s

interpretation and application of Rule 12(b)(6) of the West Virginia Rules of Civil

Procedure. As we have often stated, “An interpretation of the West Virginia Rules of Civil

Procedure presents a question of law subject to a de novo review.” Syl. pt. 4, Keesecker

v. Bird, 200 W. Va. 667, 490 S.E.2d 754 (1997).



                                       III. Discussion

              The petitioners contend that the circuit court erred in granting respondents’

motions to dismiss pursuant to Rule 12(b)(6). They argue that the circuit court failed to

consider all the petitioners’ factual allegations, and for the few allegations it did consider,

that the circuit court improperly imputed inferences favorable to the respondents.


              Additionally, the petitioners challenge City National’s decision to attach

documents to its Rule 12(b)(6) motion to dismiss.           The petitioners argue that City

National’s decision to attach those documents should have compelled the circuit court to

either ignore those documents, or to have treated the motion as one for summary judgment

(as required by Rule 12(b)(7) of the Rules of Civil Procedure).


              We begin by outlining, in detail, the parameters of Rule 12(b)(6).




                                              13
                                       A. Rule 12(b)(6)

               Rule 12(b)(6) of the West Virginia Rules of Civil Procedure permits a party

responding to a pleading 3 asserting an entitlement to relief to file a motion asking the circuit

court to dismiss all or part of the pleading for “failure to state a claim upon which relief

can be granted.” A motion under Rule 12(b)(6) tests the adequacy of the claims and the

notice provided by the allegations in the pleading. Newton v. Morgantown Mach. &

Hydraulics of W. Virginia, Inc., 242 W. Va. 650, 653, 838 S.E.2d 734, 737 (2019) (“[T]he

purpose of a motion under Rule 12(b)(6) of the West Virginia Rules of Civil Procedure is

to test the sufficiency of the complaint.”). When a Rule 12(b)(6) motion is made, the

pleading party has no burden of proof. Rather, the burden is upon the moving party to

prove that no legally cognizable claim for relief exists. See 5B Charles A. Wright, Arthur

R. Miller, Federal Practice and Procedure § 1357 (3rd ed. 2020) (“All federal courts are in

agreement that the burden is on the moving party to prove that no legally cognizable claim

for relief exists.”).




               3
                   Rule 7(a) of the Rules of Civil Procedure defines “pleading” as

               a complaint and an answer; a reply to a counterclaim
               denominated as such; an answer to a cross-claim, if the answer
               contains a cross-claim; a third-party complaint, if a person who
               was not an original party is summoned under the provisions of
               Rule 14; and a third-party answer, if a third-party complaint is
               served. No other pleading shall be allowed, except that the
               court may order a reply to an answer or a third-party answer.

                                               14
              Rule 8(f) of the West Virginia Rules of Civil Procedure dictates that courts

liberally construe pleadings so “as to do substantial justice.” Accord, Cantley v. Lincoln

Cty. Comm’n, 221 W. Va. 468, 470, 655 S.E.2d 490, 492 (2007) (“A trial court considering

a motion to dismiss under Rule 12(b)(6) must liberally construe the complaint so as to do

substantial justice.”). Hence, “[t]he trial court, in appraising the sufficiency of a complaint

on a Rule 12(b)(6) motion, should not dismiss the complaint unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Syl. pt. 3, Chapman v. Kane Transfer Co., 160 W. Va. 530, 236 S.E.2d 207

(1977). A court reviewing the sufficiency of a complaint should view the motion to dismiss

with disfavor, should presume all of the plaintiff’s factual allegations are true, and should

construe those facts, and inferences arising from those facts, in the light most favorable to

the plaintiff. Chapman, 160 W. Va. at 538, 236 S.E.2d at 212. The task of a court in ruling

on a Rule 12(b)(6) motion “is merely to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in support thereof.” Sims v. Artuz,

230 F.3d 14, 20 (2d Cir. 2000) (citation omitted).


              Rule 12(b)(6) is not to be read or applied in a vacuum; it is intermeshed with

numerous other rules. For instance, Rule 8(a)(1) requires that a pleading set forth nothing

more than “a short and plain statement of the claim showing that the pleader is entitled to

relief[.]” The Rules of Civil Procedure eschew “technical forms of pleading” and require

only that “[e]ach averment of a pleading shall be simple, concise, and direct.” Rule 8(e)(1).

A party may plead “two or more statements of a claim . . . alternatively or hypothetically[.]”


                                              15
Rule 8(e)(2). Claims for relief may be stated on behalf of multiple plaintiffs “jointly,

severally, or in the alternative” against multiple defendants, and the parties “need not be

interested in obtaining or defending against all of the relief demanded.” Rule 20(a). Rule

15(a) permits liberal amendments to a party’s pleadings, while Rule 15(b) makes clear that

pleadings may be amended not only as late as trial, but “even after judgment” “to cause

them to conform to the evidence[.]” Rule 15(b) further permits parties to examine at trial

“issues not raised by the pleadings” and treat those issues “in all respects as if they had

been raised in the pleadings,” if the parties give express or implied consent. Overall, the

Rules require that the “final judgment” in every case (except one by default) “shall grant

the relief to which the party in whose favor it is rendered is entitled, even if the party has

not demanded such relief in the party’s pleadings.” Rule 54(c) (emphasis added).


              Taken as a whole, the West Virginia Rules of Civil Procedure establish the

principle that a plaintiff pleading a claim for relief need only give general notice as to the

nature of his or her claim. 4 Stated simply, when Rule 12(b)(6) is viewed in the context of

these other intermeshing rules,




              4
                This Court acknowledges that federal courts have grafted an additional
standard onto the analysis of federal Rule 12(b)(6) motions: to survive a motion to dismiss,
the pleading’s factual allegations must “state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). The cases giving rise to this standard are “known slangily as Twiqbal,”
Natalma McKnew, I Just Love a Good Debate! Twombly and Iqbal Five Years Later, 33
Franchise L.J. 33, 41 (2013), and have engendered a “blizzard” of criticism and a slew of
                                                                                Continued . . .
                                              16
              [t]he intent and effect of the rules is to permit the claim to be
              stated in general terms; the rules are designed to discourage
              battles over mere form of statement and to sweep away the
              needless controversies which the [common law] codes
              permitted that served either to delay trial on the merits or
              prevent a party from having a trial because of mistakes in
              statement.

Advisory Committee Report, October, 1955, Note to Rule 8(a)(2), 5 Charles A. Wright &

Arthur R. Miller, Federal Practice and Procedure § 1201 (3rd Ed. 2020). As we once said,

“The primary purpose of this Court in adopting and promulgating the Rules of Civil

Procedure for trial courts was to eliminate the intricacies and interminable delays inherent




cases that are “wildly inconsistent.” See generally, McCauley v. City of Chicago, 671 F.3d
611, 622 (7th Cir. 2011) (Hamilton, Judge, dissenting, in part).

               However, West Virginia Rules of Civil Procedure 8 and 12, along with our
interpretation of those rules, are more generous and weighted toward resolving cases on
their merits than what is allowed by federal courts under the federal rules. While this Court
gives clout to federal cases in determining the meaning and scope of our rules, we have
just as often said this does not mean that our “legal analysis in this area should amount to
. . . Pavlovian responses to federal decisional law.” Stone v. St. Joseph’s Hosp. of
Parkersburg, 208 W. Va. 91, 112, 538 S.E.2d 389, 410 (2000) (McGraw, J., concurring,
in part, and dissenting, in part) (holding that West Virginia disability discrimination law
“is not mechanically tied to federal disability discrimination jurisprudence.”). Rather, “[a]
federal case interpreting a federal counterpart to a West Virginia rule of procedure may be
persuasive, but it is not binding or controlling.” Syl. pt. 3, Brooks v. Isinghood, 213 W.
Va. 675, 678, 584 S.E.2d 531, 534 (2003).

                Under West Virginia law, when measuring the sufficiency of a complaint,
“all that is required by a plaintiff is ‘fair notice.’” Roth v. DeFeliceCare, Inc., 226 W. Va.
214, 220 n.4, 700 S.E.2d 183, 189 n.4 (2010) (quoting Scott Runyan Pontiac–Buick,
Inc., 194 W. Va. at 776, 461 S.E.2d at 522). We continue to firmly abide by this standard.
See, e.g., Goldstein v. Peacemaker Properties, LLC, 241 W. Va. 720, 730, 828 S.E.2d 276,
286 (2019) (“West Virginia remains a notice-pleading state.”).

                                             17
in the rules of common law pleading.” Barker v. Traders Bank, 152 W. Va. 774, 780, 166

S.E.2d 331, 335 (1969).


              In light of the purpose behind the Rules of Civil Procedure, this Court has

steadfastly held that, to survive a motion under Rule 12(b)(6), a pleading need only outline

the alleged occurrence which (if later proven to be a recognized legal or equitable claim),

would justify some form of relief. 5 “The complaint must set forth enough information to

outline the elements of a claim or permit inferences to be drawn that these elements exist.”

Fass v. Nowsco Well Serv., Ltd., 177 W. Va. 50, 52, 350 S.E.2d 562, 563 (1986). “[A]

complaint must be intelligibly sufficient for a circuit court or an opposing party to

understand whether a valid claim is alleged and, if so, what it is.” Scott Runyan Pontiac-

Buick, Inc., 194 W. Va. at 776, 461 S.E.2d at 522.


              “[A] trial court should not dismiss a complaint where sufficient facts have

been alleged that, if proven, would entitle the plaintiff to relief.” Cantley v. Lincoln Cty.

Comm’n, 221 W. Va. at 470, 655 S.E.2d at 492. Hence, dismissal under Rule 12(b)(6) is

not warranted merely because the pleading fails to state all of the elements of the particular

legal theory advanced; instead, the circuit court should examine the allegations as a whole

to determine whether they call for relief on any possible theory. Moreover, a party is not

required to establish a prima facie case at the pleading stage. “Before discovery has


              5
                Stated in the vernacular, a complaint need only provide the who, what,
where, and when of a problem, so that the responding party can formulate a response and
the court can begin to decide how to remedy that problem.

                                             18
unearthed relevant facts and evidence, it may be difficult to define the precise formulation

of the required prima facie case in a particular case. Given that the prima facie case

operates as a flexible evidentiary standard, it should not be transposed into a rigid pleading

standard[.]” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002). Accordingly, our

pleading rules, like the Federal Rules of Civil Procedure, “do not countenance dismissal of

a complaint for imperfect statement of the legal theory supporting the claim asserted.”

Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014).


              Stated differently, “a complaint is sufficient against a motion to dismiss

under Rule 12(b)(6), if it appears from the complaint that the plaintiff may be entitled to

any form of relief, even though the particular relief he has demanded and the theory on

which he seems to rely are not appropriate.” 5 Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1219 (3rd Ed. 2020) (emphasis added). As one court

stated,

              if the court can reasonably read the pleadings to state a valid
              claim on which the plaintiff could prevail, it should do so
              despite the plaintiff’s failure to cite proper legal authority, his
              confusion of various legal theories, his poor syntax and
              sentence construction, or his unfamiliarity with pleading
              requirements.

Fresquez v. Minks, 567 F. App’x 662, 664 (10th Cir. 2014).


              Finally, a pleading is only required to provide “fair notice of what the

plaintiff’s claim is and the grounds upon which it rests.” Leatherman v. Tarrant Cty.

Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993).               See also


                                              19
Refrigerated Trans., Inc. v. North Carolina Occidental Fire and Cas. Co., 705 F.2d 821,

825 (6th Cir. 1983) (The function of a pleading is “to give the opposing party fair notice of

the nature and basis or grounds for a claim, and a general indication of the type of litigation

involved.”). “This simplified notice pleading standard relies on liberal discovery rules and

summary judgment motions to define disputed facts and issues and to dispose of

unmeritorious claims.” Swierkiewicz, 534 U.S. at 512. See also Sticklen v. Kittle, 168 W.

Va. 147, 163, 287 S.E.2d 148, 157 (1981) (“Such simplified ‘notice pleading’ is made

possible by the liberal opportunity for discovery and the other pretrial procedures

established by the Rules to disclose more precisely the basis of both claim and defense and

to define more narrowly the disputed facts and issues.”).


              Having stated these guidelines, we wish to make one point clear: our

simplified pleading standard is not an excuse for “carelessly drafted or baseless

pleading[s].” Stricklen, 168 W. Va. at 164, 287 S.E.2d at 157-58. Importantly, Rule 11 of

the West Virginia Rules of Civil Procedure obligates an attorney to sign every pleading

presented to a court. When an attorney files the pleading with the court, he

              is certifying that to the best of his knowledge, information, and
              belief formed after an inquiry reasonable under the
              circumstances that . . . the claims, defenses, and other legal
              contentions therein are warranted by existing law or by a non-
              frivolous argument for the extension, modification, or reversal
              of existing law or the establishment of new law.

(Emphasis added). A court may, on its own initiative, “call out” behavior by an attorney

or self-represented litigant that appears to violate Rule 11, and may impose sanctions



                                              20
“sufficient to deter repetition of such conduct or comparable conduct by those similarly

situated.” W. Va. R. Civ. P. 11(c)(2).



                          B. Claims against Respondent Beam

              The petitioners argue that the circuit court erred in granting Mr. Beam’s

motion to dismiss the petitioners’ crossclaims. In his summary response, Mr. Beam asserts

that the petitioners “filed carelessly drafted, unsupported, nonsensical and spurious

pleadings,” and that dismissal of the pleading was warranted. To resolve this dispute, we,

like the circuit court, assess the allegations made by the petitioners.


              The petitioners’ pleading repeatedly alleges that respondent Joe Beam

opened a City National checking account in 2013 without the knowledge of or

authorization from Mountaineer Fire, Brian Cavender, and Walter Cavender.              West

Virginia’s laws regarding member-managed limited liability companies like Mountaineer

Fire specifically provide that “[e]ach member has equal rights in the management and

conduct of the company’s business[.]” W. Va. Code § 31B-4-404(a)(1) (1996). The

petitioners allege that Mr. Beam violated this statutory duty when he opened the 2013

account.


              Moreover, the petitioners’ pleading also alleges that Mr. Beam presented

City National with the unauthorized, partially-completed 2013 Resolution suggesting that

only Mr. Beam had authority over Mountaineer Fire’s accounts. The pleading indicates

that as a result of this “unauthorized revocation of Brian Cavender’s authority over all [of]

                                              21
Mountaineer Fire’s deposit accounts and funds on deposit . . . Brian Cavender could no

longer confirm Mountaineer Fire’s deposits of its sales income or payments made[.]” The

pleading continues that, without notice to or permission from the petitioners, Mr. Beam

“made undisclosed and unapproved distributions in payment to his related business

interests for services,” actions the plaintiffs indicate violated West Virginia Code § 31B-

4-403, which says a member of a limited liability company “is not entitled to remuneration

for services performed[.]” After the petitioners parted company with Mr. Beam (that is,

sometime after May 31, 2017), the petitioners allege Mr. Beam claimed Mountaineer Fire

still owed him $90,000 for services performed for the company.


              In the first, specific count of their pleading against Mr. Beam, the petitioners

averred generally that Mr. Beam committed multiple violations of the fiduciary duties

owed to Mountaineer Fire and the Cavenders. West Virginia Code § 31B-4-409(a)

provides that “[t]he only fiduciary duties a member owes to a member-managed company

and its other members are the duty of loyalty and the duty of care[.]” 6 Petitioners’ pleading




              6
               West Virginia Code § 31B-4-409(a), (b), and (c) (1996) imposes the
following duties on members of limited liability companies:

              (a) The only fiduciary duties a member owes to a member-
              managed company and its other members are the duty of
              loyalty and the duty of care imposed by subsections (b) and (c)
              of this section.

              (b) A member’s duty of loyalty to a member-managed
              company and its other members is limited to the following:

                                                                               Continued . . .
                                             22
contains sufficient factual allegations to support a claim that Mr. Beam, while a member

of Mountaineer Fire, breached his statutorily-imposed fiduciary duties toward Mountaineer

Fire and his fellow members, the Cavenders.


              The petitioners’ second count generally alleges that “Joe Beam’s acts and

omissions as described herein constitute the unlawful conversion of Mountaineer Fire’s

funds” on deposit with City National. “The tortious or unlawful taking of personal

property, and the exercise of ownership and dominion over it, against the consent of the

owner is, in law, a conversion of the property[.]” Syl. pt. 1, Arnold v. Kelly, 4 W. Va. 642

(1871). Throughout their pleading, the petitioners assert that Mr. Beam used the City




                     (1) To account to the company and to hold as trustee for
                     it any property, profit or benefit derived by the member
                     in the conduct or winding up of the company’s business
                     or derived from a use by the member of the company’s
                     property, including the appropriation of a company’s
                     opportunity;

                     (2) To refrain from dealing with the company in the
                     conduct or winding up of the company’s business as or
                     on behalf of a party having an interest adverse to the
                     company; and

                     (3) To refrain from competing with the company in the
                     conduct of the company’s business before the
                     dissolution of the company.

              (c) A member’s duty of care to a member-managed company
              and its other members in the conduct of and winding up of the
              company’s business is limited to refraining from engaging in
              grossly negligent or reckless conduct, intentional misconduct
              or a knowing violation of law.

                                            23
National accounts to secretly disburse Mountaineer Fire’s funds to himself and to his own

separate businesses. For example, Mr. Beam allegedly used Mountaineer Fire funds to pay

an engineer employed by one of his related business interests. The petitioners also claim

Mr. Beam “unlawfully converted $55,000” to his own use from the sale of a fire truck by

Mountaineer Fire. Taking the petitioners’ allegations as true, sufficient facts have been

averred which would justify a finding that Mr. Beam took money belonging to Mountaineer

Fire and exercised ownership and dominion over it, without consent of a majority of the

company’s members.


              We pause here to note that the circuit court focused on a typographic blunder

by the petitioners in both of their first two counts against Mr. Beam. The petitioners

asserted that, “[f]or purposes presented here the duty of loyalty and the duty of care . . .

include the duties set forth under West Virginia Code 31B-4-409(a)(1) and (2)(a)(b) and

(c).” (Emphasis added). Obviously, this is an improper citation because West Virginia

Code § 31B-4-409(a), quoted earlier in footnote 5, is composed of a single sentence and

has no subsections (1) or (2). However, despite the text of Section 409(a) clearly imposing

fiduciary duties of loyalty and care, the circuit court dismissed the first and second counts,

in part, because Sections “‘409(a)(1) and (2)(a)(b) and (c)’ do not exist, and thus are not

valid law under which relief could be granted or under which duties could be assigned[.]”

Neither Rule 8(a) nor Rule 12(b)(6) countenance dismissal of a complaint merely because

it imperfectly states the legal theory supporting the claim asserted, or improperly cites to

the relevant statutory authority. We find the circuit court clearly erred because, despite the


                                             24
partially inaccurate statutory citation, the allegations as a whole call for relief against Mr.

Beam. The pleading provides fair notice of what the petitioners’ claims are and the grounds

upon which they rest. Accordingly, we reverse and reinstate the petitioners’ first and

second claims against Mr. Beam.


              Like the petitioners’ second count, the third count also alleges conversion.

The petitioners’ pleading describes that when Mountaineer Fire was formed in 2011, Brian

Cavender contributed $100,000 of fire safety rescue equipment to the company, as well as

two vehicles and other equipment. Their pleading asserts that Mr. Beam secretly “sold

equipment owned by Mountaineer Fire that had been contributed by Brian Cavender and

failed to disclose these sales or account for payments received or deliver the payments

received to Mountaineer Fire.” The petitioners claim Mr. Beam’s acts and omissions

“constitute an unlawful conversion of personal property for his personal use and/or benefit

and/or the use and/or benefit of his related business interest[s.]”


              Mr. Beam argues that the circuit court correctly found that the petitioners

failed to “specifically allege, with any particularity whatsoever, any specific acts of

‘conversion[.]’” We note, however, that Rule 8 eschews technical, hyper-specific pleading

and only requires a pleader to provide notice by way of “a short and plain statement of the

claim” that is “simple, concise and direct.” The petitioners’ counterclaims define property

that was given to Mountaineer Fire, and their pleading alleges that respondent Beam

converted that property to his own use. We therefore reverse the circuit court and reinstate

the petitioners’ third count.

                                              25
              The fourth crossclaim asserted by the petitioners was that Mr. Beam’s acts

and omissions “constitute tortious interference with Mountaineer Fire’s business

operation[s]” following Mr. Beam’s agreement to withdraw as a member of Mountaineer

Fire. The petitioners claim that after Mr. Beam withdrew from the company, Mr. Beam

continued to use Mountaineer Fire’s checking account to make deposits and to disburse

money to himself. The pleading alleges that Mr. Beam’s actions forced Mountaineer Fire

to materially breach a commission contract with a third party, and adversely and materially

affected the company’s relationship with that third party. The pleading also alleges that,

at some point, Mr. Beam hired counsel to initiate legal action against a customer of

Mountaineer Fire. That legal action was unsuccessful, and the customer is demanding

payment of its legal fees as well as refusing to accept sales calls from Mountaineer Fire.

Other customers in the area have also, allegedly, stopped accepting Mountaineer Fire’s

sales calls. Finally, the petitioners contend in their pleading that on December 20, 2017,

Mr. Beam filed documents with the Secretary of State adding his name as a member of

Mountaineer Fire and falsely certifying that he was “duly authorized” to do so.


              The circuit court dismissed this counterclaim because the petitioners had

failed “to allege the necessary elements so as to show a prima facie case of tortious

interference,” ostensibly because the petitioners identified no contractual or business

relationship that was interfered with by Mr. Beam. We have held that, to establish a prima

facie claim of tortious interference, a plaintiff must show:

              (1) existence of a contractual or business relationship or
              expectancy;

                                             26
                (2) an intentional act of interference by a party outside that
                relationship or expectancy;

                (3) proof that the interference caused the harm sustained; and

                (4) damages.

Syllabus Point 2, in part, Torbett v. Wheeling Dollar Sav. & Tr. Co., 173 W. Va. 210, 314

S.E.2d 166 (1983). However, a plaintiff is not required to establish a prima facie case at

the pleading stage. Instead, the circuit court should examine the allegations as a whole to

determine whether they call for relief on any possible theory, and it may not dismiss a

complaint where sufficient facts have been alleged that, if proven, would entitle the

plaintiff to relief.


                We have carefully examined the allegations regarding tortious interference

in the petitioners’ pleading and, while we do not find them to be models of artful drafting,

we do find that they sufficiently allege facts that, if proven, would entitle the petitioners to

relief. The petitioners have alleged that Mr. Beam intentionally interfered with business

relationships and expectancies, particularly after Mr. Beam left Mountaineer Fire, acts that

harmed Mountaineer Fire’s business prospects.


                Finally, we examine the petitioners’ last crossclaim against Mr. Beam which

alleges fraud. This is the one count in the pleadings that gives us pause. Rule 9(b) of the

West Virginia Rules of Civil Procedure requires that “[i]n all averments of fraud . . . the

circumstances constituting fraud . . . shall be stated with particularity.” As we have said,

“A pleading which includes a claim of fraud requires more than the short, plain statement


                                              27
of the claim contemplated under Rule 8(a)(1).” Highmark W. Virginia, Inc. v. Jamie, 221

W. Va. 487, 493, 655 S.E.2d 509, 515 (2007). See also, Kessel v. Leavitt, 204 W. Va. 95,

132, 511 S.E.2d 720, 757 (1998) (when a party alleges that he/she has been injured by the

fraud or fraudulent conduct of another, “the circumstances constituting fraud . . . [must] be

stated with particularity.”). To prove a claim of fraud, a plaintiff must establish

              (1) that the act claimed to be fraudulent was the act of the
              defendant or induced by him; (2) that it was material and false;
              that plaintiff relied upon it and was justified under the
              circumstances in relying upon it; and (3) that he was damaged
              because he relied upon it.

Syl. pt. 1, in part, Lengyel v. Lint, 167 W. Va. 272, 280 S.E.2d 66 (1981).


              However, pleading a claim of fraud is substantially different from proving a

claim of fraud. A plaintiff does not need to prove a claim of fraud at the pleading stage;

rather he needs to articulate the claim with enough particularity so that the defending party

can properly respond. The petitioners’ fraud count is sparse, and says nothing more than

that Mr. Beam’s “acts and/or omissions described herein constitute fraud[.]” Standing

alone, we might hold that this count fails to meet the heightened pleading requirements of

Rule 9(b). However, the petitioners’ pleading, taken as a whole, fleshes out the bare-bones

averment of fraud. As we have already said, the pleading adequately notifies Mr. Beam

that the petitioners intend to show he induced the Cavenders into a long-term scheme to

fraudulently siphon funds from Mountaineer Fire’s accounts for his own use, that the

petitioners unwittingly relied upon Mr. Beam, and that they suffered to their detriment. We




                                             28
find the circuit court erred in ruling that the allegation was insufficient, but leave it to the

parties, at the discovery stage, to clarify and narrow this claim.


              In summary, Mr. Beam failed to establish beyond doubt that the petitioners’

pleading does not state a claim upon which relief may be granted. We therefore reverse

the circuit court’s order dismissing the petitioners’ crossclaims.


                      C. Claims against Respondent City National

              To reiterate, City National initiated this case with a complaint for

interpleader. City National contends that this case is nothing more than a dispute between

the Cavenders on one side and Mr. Beam on the other, haggling over around $5,130 in

Mountaineer Fire’s checking accounts. City National asserts it has “no dog in this fight,”

that it wants to deposit the money with the circuit court, and then be dismissed.


              The petitioners’ pleading, however, asserts that City National bears some

responsibility for Mr. Beam’s actions. As we noted, City National promptly moved,

pursuant to Rule 12(b)(6), to dismiss the petitioners’ counterclaims. However, City

National attached various exhibits to the motion. These exhibits fall into three categories:

(1) copies of the 2011 and 2013 Resolutions; (2) the applications and contracts to open the

2011 and 2013 accounts at City National; and (3) copies of checks and checking account

statements. City National argues that these documents are integral to the petitioners’

claims and, therefore, could be considered by the circuit court. The petitioners, however,




                                              29
argue that the circuit court should have either (1) not considered the documents, or (2)

reviewed the motion as one for summary judgment pursuant to Rule 56.


              As we have extensively discussed above, Rule 12(b)(6) permits a party to

move to dismiss a pleading for “failure to state a claim upon which relief can be granted.”

Rule 12(b)(7) of the Rules of Civil Procedure further provides that:

              If, on a motion asserting the defense numbered (6) to dismiss
              for failure of the pleading to state a claim upon which relief can
              be granted, matters outside the pleading are presented to and
              not excluded by the court, the motion shall be treated as one
              for summary judgment and disposed of as provided in Rule 56,
              and all parties shall be given reasonable opportunity to present
              all material made pertinent to such a motion by Rule 56.

The general rule is, therefore, that circuit courts considering motions under Rule 12(b)(6)

should confine their review to the four corners of the complaint or other disputed pleading

and may not consider extraneous documents. As this Court has held:

                      Only matters contained in the pleading can be
              considered on a motion to dismiss under Rule 12(b) R.C.P.,
              and if matters outside the pleading are presented to the court
              and are not excluded by it, the motion should be treated as one
              for summary judgment and disposed of under Rule 56 R.C.P.
              if there is no genuine issue as to any material fact in connection
              therewith. . . .

Syl. pt. 4, in part, United States Fid. & Guar. Co. v. Eades, 150 W. Va. 238, 144 S.E.2d

703 (1965) (overruled on other grounds by Sprouse v. Clay Commc’n, Inc., 158 W. Va.

427, 211 S.E.2d 674 (1975)). See also Franklin D. Cleckley, Robin J. Davis, & Louis J.

Palmer, Jr., Litigation Handbook on West Virginia Rules of Civil Procedure § 12(b)(6)[3],

at 354 (3d ed. 2008) (“Only matters contained in the pleading can be considered on a


                                             30
motion to dismiss under Rule 12(b)(6). However, if matters outside the pleading are

presented to the court and are not excluded by it, the motion must be treated as one for

summary judgment and disposed of under Rule 56.”).


              This Court has recognized, however, a limited exception to this rule: a court

may review documents annexed to a pleading. Rule 10(c) of the Rules of Civil Procedure

provides that “[a] copy of any written instrument which is an exhibit to a pleading is a part

thereof for all purposes.” We therefore held in Syllabus Point 1 of Forshey v. Jackson, 222

W. Va. 743, 671 S.E.2d 748 (2008), that “[a] circuit court ruling on a motion to dismiss

under Rule 12(b)(6) of the West Virginia Rules of Civil Procedure may properly consider

exhibits attached to the complaint without converting the motion to a Rule 56 motion for

summary judgment.”


              Rule 10(c) is permissive, and a plaintiff is under no obligation to attach to

the pleading documents upon which the action is based. “However, a defendant may

introduce certain pertinent documents if the plaintiff fails to do so.” Weiner v. Klais & Co.,

108 F.3d 86, 89 (6th Cir. 1997). In Forshey, we discussed additional circumstances where

a trial court could review extraneous exhibits – exhibits not attached to the pleading but

instead attached to the motion to dismiss – without converting the Rule 12(b)(6) dismissal

motion into one for summary judgment. We noted that, for purposes of Rule 12(b)(6),

              the complaint is deemed to include any written instrument
              attached to it as an exhibit or any statements or documents
              incorporated in it by reference. Even where a document is not
              incorporated by reference, the court may nevertheless consider
              it where the complaint “relies heavily upon its terms and

                                             31
             effect,” which renders the document “integral” to the
             complaint. . . .

             [G]enerally, the harm to the plaintiff when a court considers
             material extraneous to a complaint is the lack of notice that the
             material may be considered. Accordingly, where plaintiff has
             actual notice of all the information in the movant’s papers and
             has relied upon these documents in framing the complaint the
             necessity of translating a Rule 12(b)(6) motion into one under
             Rule 56 is largely dissipated. . . . [O]n a motion to dismiss, a
             court may consider “documents attached to the complaint as an
             exhibit or incorporated in it by reference, . . . matters of which
             judicial notice may be taken, or . . . documents either in
             plaintiffs’ possession or of which plaintiffs had knowledge and
             relied on in bringing suit. Because this standard has been
             misinterpreted on occasion, we reiterate here that a plaintiff’s
             reliance on the terms and effect of a document in drafting the
             complaint is a necessary prerequisite to the court’s
             consideration of the document on a dismissal motion; mere
             notice or possession is not enough.

Forshey v. Jackson, 222 W. Va. at 748, 671 S.E.2d at 753 (quoting Chambers v. Time

Warner, Inc., 282 F.3d 147, 152–53 (2d Cir. 2002) (cleaned up)). As one court stated

succinctly

             When, as now, a complaint’s factual allegations are expressly
             linked to—and admittedly dependent upon—a document (the
             authenticity of which is not challenged), that document
             effectively merges into the pleadings and the trial court can
             review it in deciding a motion to dismiss under Rule 12(b)(6).

Beddall v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st Cir. 1998). See also, Zak v.

Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 606–07 (4th Cir. 2015) (“Consideration of

a document attached to a motion to dismiss ordinarily is permitted only when the document

is integral to and explicitly relied on in the complaint, and when the plaintiffs do not

challenge the document’s authenticity.” (Cleaned up)); Marder v. Lopez, 450 F.3d 445,


                                            32
448 (9th Cir. 2006) (When considering a motion to dismiss, “[a] court may consider

evidence on which the complaint ‘necessarily relies’ if: (1) the complaint refers to the

document; (2) the document is central to the plaintiff’s claim; and (3) no party questions

the authenticity of the copy attached to the 12(b)(6) motion.”); Pension Ben. Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“[A] court may consider

an undisputedly authentic document that a defendant attaches as an exhibit to a motion to

dismiss if the plaintiff’s claims are based on the document.”). This rule is necessary

because, “[o]therwise, a plaintiff with a legally deficient claim could survive a motion to

dismiss simply by failing to attach a dispositive document on which it relied.” Pension

Ben. Guar. Corp., 998 F.2d at 1196.


              Before relying on extraneous materials attached to a motion to dismiss, a trial

court must be assured that the authenticity of the materials is undisputed. If the materials

are of questionable provenance or are subject to competing interpretations, courts should

avoid factoring them into their equation. “[A] ruling on a motion for dismissal pursuant

to Rule 12(b)(6) is not an occasion for the court to make findings of fact.” Roth v. Jennings,

489 F.3d 499, 509 (2d Cir. 2007). Further, the trial court must ensure that the pleading

party had notice of the extraneous materials.

              A finding that plaintiff has had notice of documents used by
              defendant in a 12(b)(6) motion is significant since, as noted
              earlier, the problem that arises when a court reviews statements
              extraneous to a complaint generally is the lack of notice to the
              plaintiff that they may be so considered; it is for that reason—
              requiring notice so that the party against whom the motion to
              dismiss is made may respond—that Rule 12(b)(6) motions are
              ordinarily converted into summary judgment motions. Where

                                             33
              plaintiff has actual notice of all the information in the movant’s
              papers and has relied upon these documents in framing the
              complaint the necessity of translating a Rule 12(b)(6) motion
              into one under Rule 56 is largely dissipated.

Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991).


              We therefore hold that, when a movant makes a motion to dismiss a pleading

pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil Procedure, and attaches to

the motion a document that is outside of the pleading, a court may consider the document

only if (1) the pleading implicitly or explicitly refers to the document; (2) the document is

integral to the pleading’s allegations; and (3) no party questions the authenticity of the

document. If a document does not meet these requirements, the circuit court must either

expressly disregard the document or treat the motion as one for summary judgment as

required by Rule 12(b)(7).


              A question remains, however, as to what standard of review applies to a

circuit court’s decision to review a document outside the pleadings. As noted above, cases

have consistently recognized that a trial court can or may, but is not required to, consider

documents outside of the pleadings. In other words, consideration of documents outside

the pleadings is discretionary. Accordingly, we conclude that a circuit court’s decision

whether or not to review a document outside of the pleadings, which is attached to a motion

to dismiss pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil Procedure, will be

reviewed for an abuse of discretion.




                                             34
              We now turn to the three categories of documents City National attached to

its motion to dismiss.    First, City National attached copies of the 2011 and 2013

Resolutions. The record indicates that City National provided copies of the resolutions to

the petitioners before litigation commenced. Moreover, in drafting their pleading, the

petitioners specifically relied upon, and quoted extensively from, both resolutions. Hence,

the circuit court was absolutely within its discretion to consider both resolutions when

making its decision.


              Second, City National attached copies of account documentation, including

applications signed by Brian Cavender and Mr. Beam in 2011, and signed by Mr. Beam

alone in 2013. These applications incorporate contractual terms. City National provided

copies of this account documentation to the petitioners before litigation began. In drafting

their pleading, the petitioners made repeated references to the “Authorized Account” (the

2011 account) and the “Unauthorized Account” (the 2013 account). The petitioners also

noted that the documents included copies of Mountaineer Fire’s articles of organization

and copies of the 2011 and 2013 Resolutions. The petitioners otherwise made no specific

reference to these documents.


              City National, however, contends that the petitioners generally relied on

those documents to state their breach of contract claim. After examining the petitioners’

pleading as a whole, we agree. The petitioners shaped many of the allegations in their

pleading using those documents. Accordingly, the circuit court did not abuse its discretion

in considering the account documents.

                                            35
              Third, City National incorporated copies of canceled checks and account

statements into its motion to dismiss as well as a later reply. City National noted that the

petitioners repeatedly claimed in their pleading that they were unaware Mr. Bean had

opened the 2013 account. However, City National argued that the petitioners knew about

the account and that their claim was “fraudulent.” In support, City National produced

copies of checks drawn against the 2013 account that were signed by Mr. Beam on behalf

of Mountaineer Fire and made payable to Brian or Walter Cavender. City National argued

this evidence proved that the petitioners’ counterclaims were an “attempt to extort” City

National. City National also attached copies of account statements. The petitioners

responded that, while the Cavenders may have cashed those checks, they did not know the

checks were being drawn from an unauthorized account. Moreover, the petitioners argued

that although they had never seen the account statements, the statements supported their

case. For example, they showed that after Mr. Beam parted ways with Mountaineer Fire,

and after the petitioners demanded that City National close the account, Mr. Beam

continued to deposit customer checks payable to Mountaineer Fire into the account and

make payments to himself. 7



              7
                 The petitioners argued that the statements showed Mountaineer Fire
customer payments totaling $6,500 were deposited into the account after May 31, 2017.
Petitioners allege Mr. Beam made deposits in July, October and November 2017. Mr.
Beam appears to have paid himself – or as the petitioners allege, converted – $1,394 on
July 19, 2017.

                The petitioners also pointed out that the bank statements revealed, for the
first time, a conversion of funds by Mr. Beam on March 16, 2017, of $38,285.

                                            36
              We find it was improper for City National to have included the checks and

bank statements in its motion to dismiss, and it was an abuse of discretion for the circuit

court to have considered them in any fashion. The petitioners’ counterclaims did not refer

to these documents, and the documents were not integral to the petitioners’ allegations.

More significantly, the parties were substantially at odds regarding the interpretation to be

given to the documents. City National proffered the documents to show the petitioners

were “bad actors,” while the petitioners (who had never seen many of the documents and

had no notice of their contents) viewed the documents as additional evidence of City

National’s and Mr. Beam’s liability. The circuit court should have rejected City National’s

proffer of these documents or converted the motion to dismiss into one for summary

judgment under Rule 56, as required by Rule 12(b)(7).


              We now turn to the petitioners’ contention that the circuit court erred in

dismissing their three counterclaims against City National under Rule 12(b)(6). The

petitioners’ first count asserted breach of contract 8 and of the duty of good faith and fair

dealing. 9 The circuit court dismissed the count in part because the petitioners failed


              8
                “A claim for breach of contract requires proof of the formation of a contract,
a breach of the terms of that contract, and resulting damages.” Sneberger v. Morrison, 235
W. Va. 654, 669, 776 S.E.2d 156, 171 (2015).
              9
                 “Every contract imposes upon each party a duty of good faith and fair
dealing in its performance and its enforcement.” Restatement (Second) of Contracts § 205
(1981). “Good faith” means “honesty in fact and the observance of reasonable commercial
standards of fair dealing.” W. Va. Code § 46-1-201(20). As the Restatement (Second) of
Contracts § 205, cmt. d, puts it:

                                                                               Continued . . .
                                             37
“identify a single term of the contract allegedly breached.” City National does not claim

that there is no such thing as a cause of action for “breach of contract,” nor does it claim

there was no contract between the parties. It simply argues that the petitioners failed to

identify any specific contractual provision.


              We concede that the petitioners’ claim is poorly drafted. However, as we

discussed earlier in this opinion, a plaintiff pleading a claim has no duty to plead a prima

facie case. In other words, a plaintiff has no duty to specify precisely which term or

paragraph of the contract was breached in order to properly state a claim; a plaintiff must

only provide fair notice of what the plaintiff’s claim is and the grounds upon which it rests.

                     Generally, a plaintiff alleging breach of contract is
              required only to state a sufficient factual basis for the claim to
              put the defendants on notice and allow them to frame a
              response. Thus, a complaint in an action on a contract which
              alleges the contract, performance by the plaintiff, and failure
              to perform on the part of the defendant, resulting in damage to
              the plaintiff, is good against a motion to dismiss for
              insufficiency. Specifics of the contract, such as the date it was
              formed and specifics of the contract’s terms and transactions
              made under the contract, need not be pled.



                      Subterfuges and evasions violate the obligation of good
              faith in performance even though the actor believes his conduct
              to be justified. But the obligation goes further: bad faith may
              be overt or may consist of inaction, and fair dealing may
              require more than honesty. A complete catalogue of types of
              bad faith is impossible, but the following types are among
              those which have been recognized in judicial decisions:
              evasion of the spirit of the bargain, lack of diligence and
              slacking off, willful rendering of imperfect performance, abuse
              of a power to specify terms, and interference with or failure to
              cooperate in the other party’s performance.

                                               38
61A Am. Jur. 2d Pleading § 208. See also Tracy Bateman, et al., 27 Federal Procedure L.

Ed. § 62:62 (2020). Viewing the pleading as a whole, the petitioners alleged that they

made an agreement with City National that the 2011 Resolution gave Brian Cavender

authority over any Mountaineer Fire checking account. The pleading further asserts that,

despite that agreement, after May 2017 City National refused Brian Cavender’s requests to

close the 2013 account or to pay out the proceeds of the account. The petitioners also claim

that, because Mr. Beam continued to use that account, they suffered damages due to City

National’s refusal to abide by the resolution. Moreover, City National cannot, and does

not, plead surprise, confusion, or lack of notice regarding the breach claim; its entire

argument is based on the poor quality of drafting in the petitioners’ pleading. We therefore

conclude that the petitioners properly stated a claim for breach of contract and of the duty

of good faith and fair dealing. 10


               The second count of the petitioners’ pleading is that City National aided and

abetted Mr. Beam’s breach of his fiduciary duties to Mountaineer Fire and the Cavenders.

The petitioners have sufficiently alleged that Mr. Beam had statutorily imposed fiduciary

duties, and that he breached those duties. They have further alleged that Mr. Beam used

the 2013 account at City National to accomplish his misdeeds, and that City National knew



               10
                 We do not intend to limit the parties to this interpretation of the pleading
through the subsequent course of this case. Rather, under Rule 12(b)(6), this is but one
reasonable interpretation of the pleading, such that the circuit court should have denied
City National’s motion and concluded that the petitioners had pleaded a claim upon which
relief could be granted.

                                             39
about the misconduct. Moreover, after May 2017, despite no longer being part of the

company, the petitioners allege City National did nothing to stop Mr. Beam but, instead,

allowed the misconduct to continue. The circuit court, however, did not address these

contentions. It simply concluded that City National had no fiduciary duty to monitor its

accounts and could not be held liable. We find the circuit court’s conclusion to be clearly

wrong. The petitioners are not asserting City National violated a fiduciary duty; they claim

City National assisted a third party in breaching the third party’s duty. Viewing the

counterclaims as a whole, the petitioners asserted that (1) Mr. Beam breached his corporate,

fiduciary duties toward Mountaineer Fire, (2) City National knew or should have known

he was acting against the interests of Mountaineer Fire, and (3) City National assisted that

breach. We find the petitioners have stated a claim upon which relief could be granted and,

therefore, permit the claims to be developed below. 11



              11
                 This Court has found that “[f]or harm resulting to a third person from the
tortious conduct of another, one is subject to liability if he knows that the other’s conduct
constitutes a breach of duty and gives substantial assistance or encouragement to the other
so to conduct himself.” Syl. pt. 5, Courtney v. Courtney, 186 W. Va. 597, 413 S.E.2d 418
(1991). However, neither party has suggested the precise elements of a cause of action for
aiding and abetting the breach of a fiduciary duty. While we reach no conclusion, our
research reveals that other courts have recognized the action as a stand-alone tort. See,
e.g., Sierra Enterprises Inc. v. SWO & ISM, LLC, 264 F. Supp. 3d 826, 838-39 (W.D. Ky.
2017) (“Kentucky law recognizes a claim for aiding and abetting tortious conduct, which
covers fiduciary-breach claims. To prevail on this claim, Plaintiffs must show: (1) the
existence and breach of a fiduciary duty; (2) the defendant gave the breaching party
substantial assistance or encouragement in effectuating the breach; and (3) the defendant
knew that the party’s conduct breached that fiduciary duty.” (Cleaned up)); Baker v.
Wilmer Cutler Pickering Hale & Dorr LLP, 81 N.E.3d 782, 793 (Mass. App. 2017) (“The
elements of the tort of aiding and abetting a breach of fiduciary duty are: (1) there must be
a breach of fiduciary duty; (2) the defendants must know of the breach; and (3) the
                                                                               Continued . . .
                                             40
              Third, and finally, the petitioners alleged that City National aided and abetted

tortious interference by Mr. Beam with Mountaineer Fire’s business relations. City

National argued, and the circuit court accepted in dismissing the third count, that the

petitioners failed to identify any contractual or business relationship alleged to have been

interfered with by Mr. Beam. Additionally, the circuit court adopted City National’s

argument that the petitioners, Mr. Beam, and City National were all parties to a contractual

relationship, and one cannot tortiously interfere with one’s own relationship. See Syl. pt.

1, Shrewsbery v. Nat’l Grange Mut. Ins. Co., 183 W. Va. 322, 395 S.E.2d 745 (1990) (“It

is impossible for one party to a contract to maintain against the other party to the contract

a claim for tortious interference with the parties’ own contract; each party has agreed to be

bound by the terms of the contract itself, and may not thereafter use a tort action to punish

the other party for actions that are within its rights under the contract.”).


              We find the circuit court erred in dismissing the third count of the petitioners’

pleading against City National. The pleading identifies contracts or business relationships




defendants must have actively participated or substantially assisted in or encouraged the
breach to such a degree that they could not reasonably have been acting in good faith.”);
Nasrawi v. Buck Consultants LLC, 179 Cal. Rptr. 3d 813, 824 (Cal. App. 2014) (“A
defendant is liable for aiding and abetting another in the commission of an intentional tort,
including a breach of fiduciary duty, if the defendant knows the other’s conduct constitutes
a breach of duty and gives substantial assistance or encouragement to the other to so act.
The elements of a claim for aiding and abetting a breach of fiduciary duty are: (1) a third
party’s breach of fiduciary duties owed to plaintiff; (2) defendant’s actual knowledge of
that breach of fiduciary duties; (3) substantial assistance or encouragement by defendant
to the third party’s breach; and (4) defendant’s conduct was a substantial factor in causing
harm to plaintiff.” (Cleaned up)).

                                              41
that are separate from the agreements between the petitioners and Mr. Beam, or between

City National, Mr. Beam and the petitioners. For example, the petitioners allege that Mr.

Beam converted $55,000 from the sale of a fire truck, causing Mountaineer Fire to breach

an agreement to pay a $10,000 commission to a third party. Mr. Beam also appears to have

pursued a collection action against a customer of Mountaineer Fire’s without authorization,

and in the process destroyed the petitioners’ business relationship with that customer and

with similar customers nearby. The petitioners contend that Mr. Beam could not have

accomplished these tortious acts without assistance from City National and the 2013

account. We therefore conclude that the petitioners have sufficiently alleged a claim for

aiding and abetting tortious interference.



                                      IV. Conclusion

              In summary, we find that the petitioners’ pleading stated a sufficient basis

upon which relief could be granted if the facts, as alleged, are proven. Respondents failed

to show beyond doubt that the petitioners can prove no set of facts in support of their claims

which would entitle them to relief.


              Accordingly, the circuit court’s September 26, 2018, orders, granting

respondents’ motions to dismiss pursuant to Rule 12(b)(6), are reversed, and the case is

remanded for further proceedings.


                                                                    Reversed and remanded.



                                             42